 1

 2
                                 IN THE UNITED STATES DISTRICT COURT
 3
                                     EASTERN DISTRICT OF CALIFORNIA
 4

 5   UNITED STATES OF AMERICA,                           CASE NO. 2:06-CR-00058-JAM-EFB

 6                                 Plaintiff,            STIPULATION AND [PROPOSED] ORDER TO
                                                         RE-SET DATE OF EVIDENTIARY HEARING
 7                          v.

 8   MANJIT KAUR RAI and JAGDIP SINGH
     SEKHON,
 9
                                  Defendants.
10

11
             By previous order, this Court set an evidentiary hearing in this matter to commence on April 16,
12
     2019. ECF 800. On April 2, 2019, counsel for Petitioner Rai filed a stipulation and proposed order
13
     seeking to re-set the date of this hearing to September 30, 2019. ECF 803. The Court entered an order
14
     re-setting the hearing date, but in accordance with the Court’s schedule, set the hearing for October 7,
15
     2019.
16
             The parties now seek to vacate the October 7, 2019 date, and respectfully request to re-set the
17
     evidentiary hearing to commence on October 15, 2019. The parties understand this date is available to
18
     the Court, and is amenable to the parties.
19

20           IT IS SO STIPULATED.

21
      Dated: April 11, 2019                            MCGREGOR W. SCOTT
22                                                     United States Attorney

23
                                                       /s/ AMY SCHULLER HITCHCOCK
24                                                     AMY SCHULLER HITCHCOCK
                                                       Assistant United States Attorney
25

26

27

28


      STIPULATION AND [PROPOSED] ORDER                    1
 1   Dated: April 11, 2019                   /s/ KRESTA NORA DALY
                                             KRESTA NORA DALY
 2                                           Counsel for Defendant
                                             Manjit Rai
 3

 4
     Dated: April 11, 2019                   /s/ ERIN RADKIN
 5                                           ERIN RADKIN
                                             Counsel for Defendant
 6                                           Jagdip Sekhon
 7

 8

 9                               [PROPOSED] FINDINGS AND ORDER

10        IT IS SO FOUND AND ORDERED this 17th day of April, 2019.

11

12

13                                            THE HONORABLE EDMUND F. BRENNAN
                                              UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER           2
